NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 09-1790
                                     ___________

                      ELIAS ALFONSO JUAREZ-GONZALEZ,
                                            PETITIONER
                                     v.

                     ATTORNEY GENERAL UNITED STATES,
                                           RESPONDENT

                      ____________________________________

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals
                     Immigration Judge: Honorable Frederic Leeds
                             (Agency No. A075-445-182)
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   April 7, 2010
           Before: SCIRICA, Chief Judge, SMITH and WEIS, Circuit Judges

                           (Opinion filed: April 9, 2010)


                                      OPINION
                                     ___________

PER CURIAM.

             Elias Alfonso Juarez-Gonzalez, a citizen and native of Mexico, became a

lawful permanent resident of the United States in 1997. On January 3, 2002, the Superior



                                           1
Court of New Jersey, Hudson County, convicted Juarez-Gonzalez of criminal restraint in

the third degree in violation of N.J. Stat. Ann. § 2C:13-2. Juarez-Gonzalez subsequently

departed the United States and, upon his return, the Department of Homeland Security

charged him as removable because he was convicted of a crime involving moral

turpitude. Before the Immigration Judge (“IJ”) Juarez-Gonzalez conceded removability

and applied for a waiver of inadmissibility under 8 U.S.C. § 1182(h). The IJ found that

Juarez-Gonzalez had committed a violent or dangerous crime. As a result, the IJ

determined that he could not qualify for a waiver of inadmissibility unless he

demonstrated exceptional and extremely unusual hardship. See 8 C.F.R. § 1212.7(d).

Ultimately, the IJ held that Juarez-Gonzalez failed to show the requisite hardship. On

February 19, 2009, the Board of Immigration Appeals (“BIA”) affirmed and dismissed

Juarez-Gonzalez’s appeal. Juarez-Gonzalez has filed a petition for review.

              The Government has filed a motion to dismiss for lack of jurisdiction. The

Government correctly points out that we do not have jurisdiction to review the Attorney

General’s decision not to grant a waiver of inadmissibility. See 8 U.S.C.

§ 1252(a)(2)(B)(I); 8 U.S.C. § 1182(h); see also Sukwanputra v. Gonzales, 434 F.3d 627,

634 (3d Cir. 2006) (“[D]espite the changes of the REAL ID Act, factual or discretionary

determinations continue to fall outside the jurisdiction of the court of appeals entertaining

a petition for review.”) We, however, retain the jurisdiction to review constitutional

claims and questions of law. 8 U.S.C. § 1252(a)(2)(D); Jarbough v. Att’y Gen., 483 F.3d



                                              2
184, 188 (3d Cir. 2007). As we explain further below, while Juarez-Gonzalez raises

questions of law, we find that he has not properly exhausted these claims before the IJ

and the BIA. See 8 U.S.C. § 1252(d)(1); Hua Wu v. Att’y Gen., 571 F.3d 314, 317 (3d

Cir. 2009) (per curiam). Therefore, we will grant the Government’s motion to dismiss.

              Juarez-Gonzalez raises two arguments in his petition for review. First, he

contends that the BIA should have applied a categorical analysis to determine whether his

conviction was a crime of moral turpitude and a “dangerous” crime. (Petr’s Br. at 16.)

Juarez-Gonzalez, however, failed to raise this argument before the IJ. Indeed, as the

Government points out, Juarez-Gonzalez’s counsel admitted that his crime was the type

of crime which triggers the “exception and extremely unusual hardship” standard for

granting a waiver of inadmissability. (A.R. at 154-55.) Juarez-Gonzalez also fails to

point to any persuasive authority which required the IJ to apply a categorical analysis to

determine whether his crime qualified as a dangerous crime under 8 C.F.R. § 1212.7.

Moreover, while we apply the categorical analysis in the crimes against moral turpitude

analysis, Juarez-Gonzalez did not challenge Government’s finding that he was convicted

of a crime of moral turpitude before the IJ, and he may not do so for the first time in this

Court. Hua Wu 571 F.3d at 317. Juarez-Gonzalez similarly failed to raise his ineffective

assistance of counsel claim before the IJ or the BIA. Therefore, we lack jurisdiction over

that claim as well.




                                              3
              For the foregoing reasons, we will grant the Government’s motion to

dismiss for a lack of jurisdiction and dismiss the petition for review.




                                              4